FINAL OFFICE ACTION
This Final Office Action addresses US Application No. 16/172,403 (hereinafter “instant reissue application"), which is a reissue application of U.S Application No. 15/059,053 (hereinafter “053 Application”), entitled “LED DRIVER AND ILLUMINATION SYSTEM RELATED TO THE SAME”, which issued as U.S. Patent No. 9,894,719 (hereinafter “719 Patent”).

Based upon a review of the instant reissue application, the actual filing date of the instant application is October 26, 2018.

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. § 251 and 37 CFR §§ 1.172, 1.175, and 3.73 are to the current provisions.
          
REISSUE EXAMINATION PROCEDURES
 	Applicant is reminded of the continuing obligation under 37 C.F.R. § 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the '719 Patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 	Applicant is further reminded of the continuing obligation under 37 CFR § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.These obligations rest with each individual associated with the filing and 

PRIORITY
           Based upon a review of the instant reissue application and ‘719 Patent itself, Examiner finds that the ‘719 Patent does claim foreign priority Applications (Ref. No. 104106489, 104109847 and 104134998). 
However, only claims 1-3 are entitled to priority to the filing date of the foreign priority Applications (Ref. No. 104106489, 104109847), i.e., March 2, 2015. Nevertheless, claims 4-7 recite “a first constant current source electrically connected to the first thermistor”, “a second constant current source electrically connected to the second thermistor” and “a third constant current source”. Examiner finds that these features are shown in FIG. 35 of the ‘719 Patent.  However, such a feature was not disclosed or shown in the foreign priority Applications: Refs. No. 104106489 and 104109847, but rather was first presented in the foreign priority Application: Ref. No. 104134998.  Accordingly, claims 4-7 will only be accorded a priority date of the filing of Ref. No. 104134998, which is October 23, 2015.



AMENDMENTS
Patent Owner’s response filed on February 10, 2021 (hereinafter “February 2021 Amendment”) has been fully considered.  This action is in response to the February 2021 Amendment.                                          
STATUS OF CLAIMS
The status of the claims in this proceeding is as follows:  
Patented claims 1-2, 4 and 6 are amended.
Patented claims 3, 5 and 7 are original as in the ‘719 Patent.  
Claims 8-12 are newly added.
	Accordingly, claims 1-12 are subject to the examination of this instant reissue application. Of these, claims 1 and 4 are independent claims. 

OBJECTIONS TO CLAIM AMENDMENTS
The amendments to the claims provided in the February 2021 Amendment are objected to because they are not compliant with §1.173:  
Since claims 8-9 and 11-12 are new with respect to the original patent, i.e., the ‘719 Patent, they should be fully underlined, both claim numbers and text.  Appropriate correction is required in response to this Office action and will be required in any future response by Applicant.
As provided in 37 C.F.R. §1.173(c), whenever there is an amendment to the claims, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending, amended, new), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims.  See MPEP §1453.  In the February 2021 Amendment, Examiner finds that Applicant has not identified the claim changes from the previous claim 1 nor has Applicant identified any support from the 719 Patent for those changes.  For example, claim 1 is now required “the rectifying diode comprises a first high electron mobility transistor … wherein the gate of the first high electron mobility transistor is electrically connected to the metal strip” and “a second mesa providing another 2D-electron gas”.  Applicant has not identified the addition of this limitation as a change in the claims nor do Examiner finds Applicant has identified any support therefor.  Furthermore, Applicant has also not identified an explanation of support in the specification from the 719 Patent for new claims 8-12.  Applicant is thus required in response to this action to provide a complete explanation as required by 37 C.F.R. §1.173(c) for all changes to the claims.  This objection will not be held in abeyance.

CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01(I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP 2111.01(II). Therefore, unless one of the exceptions applies below, Examiners will interpret the limitations of the examined claims using the broadest reasonable interpretation.
A. Lexicography
After careful review of the original specification, the prosecution history, and unless expressly noted otherwise by the Examiner, the Examiner finds that she is unable to locate any lexicographic definitions (either express or implied) with the required clarity, deliberateness, and precision with regard to pending and examined claims. Because the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision, the Examiner concludes that Applicant is not his own lexicographer for the examined claims. See MPEP §2111.01 IV.
B. 35 U.S.C. § 112, 6th Paragraph
The Examiner further finds that because the examined claims recite neither “step for” nor “means for,” the examined claims fail Prong (A) as set forth in MPEP §2181 I. Because all examined claims fail Prong (A) as set forth in MPEP §2181 I., the Examiner concludes that all examined claims do not invoke 35 U.S.C. §112, 6th paragraph. See also Ex parte Miyazaki, 89 USPQ2d 1207, 1215-16 (B.P.A.I. 2008)(precedential)(where the Board did not invoke 35 U.S.C. § 112 6th paragraph because “means for” was not recited and because applicant still possessed an opportunity to amend the claims).

Because of the Examiners’ findings above that Applicant is not his own lexicographer and the examined claims do not invoke 35 U.S.C. §112, 6th paragraph, the examined claims will be given the broadest reasonable interpretation consistent with the specification since patentee has an opportunity to amend claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01(I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP 2111.01(II).

OATH / DECLARATION
As noted in the last Office Action, New Reissue Declaration filed on July 31, 2020 (hereinafter “July 2020 Reissue Declaration”) is defective because of the following:  Applicant check box “Additional Inventors are named on separately numbered sheets attached hereto”.  However, there is no separately sheets for additional Inventors submitted.  It is noted that all oaths/declaration in a broadening reissue application must be listed all of the inventors. See MPEP 1410.01.  Although the July 2020 Reissue Declaration has been amended to correct the statement of error indicated in the previous Office action is now contain acceptable language.  However, the reissue declaration must include all inventors. For that reason, the reissue declaration is defective.  
REJECTIONS BASED ON DEFECTIVE REISSUE DECLARATION

All claims and this reissue application as a whole are rejected as being based upon a defective reissue declaration under 35 U.S.C. §251. See 37 C.F.R. §1.175. The nature of the defect in the July 2020 Reissue Declaration is set forth in the discussion above.

DRAWING OBJECTIONS
The drawings are objected to under 37 C.F.R. §1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the newly added limitation “a constant current source formed on the buffer layer, comprising a second mesa providing another 2D-electron gas” of claim 1 must be shown or the feature canceled from the claim.  
Corrected drawing sheets in compliance with 37 C.F.R. §1.173 are required in reply to the Office action to avoid abandonment of the application.  No new matter should be entered.  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

CLAIM REJECTIONS - 35 U.S.C. §112
The following is a quotation of pre-AIA  35 U.S.C. §112(1st ¶):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of pre-AIA  35 U.S.C. §112(2nd ¶):

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Written Description Rejection of Claims 1-3 and 8-12
Claims 1-3 and 8-12 are rejected under pre-AIA  35 U.S.C. §112(1st ¶) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   
Examiner finds that claim 1 recites “a constant current source formed on the buffer layer, comprising a second mesas providing another 2D-electron gas”.  Nevertheless, as shown in Figs 5 and 6 of the 719 Patent, only first mesa, i.e., mesa 95 and one 2D- electron gas can be formed in the channel layer 96.  
Col 6, lines 8-23 only disclosed:
 “In the embodiment shown in FIG. 5, the material of the buffer layer 94 on the silicon base 92 can be carbon doped (C-doped) GaN. The channel layer 96 can be made of intrinsic GaN and a high-band gap layer 98 is formed on the channel layer 96. The cover layer 100 can be intrinsic GaN. The cover layer 100, the high-band gap layer 98, and the channel layer 96 can be patterned as a mesa 95. The 2D-electron gas can be formed in the channel layer 96 adjacent to the quantum well of high-bandgap layer 98 as a conductive channel. The material of the patterned metal layer 102 can be titanium, aluminum or a stack of titanium and aluminum. As shown in FIG. 5, the metal layer 102 forms two metal strips 102a and 102b on top of the mesa 95 as two ohmic contacts, and the metal strips 102a and 102b are functioned as a drain electrode and a source electrode respectively”. (Emphasis added)

Col. 6, lines 34-36 only disclosed:
“The metal strip 104b forms a Schottky contact above the middle of mesa 95 to be a gate electrode of the HEMT T1”. (Emphasis added)

Col. 6, last line – col. 7, line 3 only disclosed:
“The metal strip 104f is connected to the mesa 95 on part of the top surface and a side wall to form another Schottky contact to form a Schottky Barrier diode having a cathode equivalently connected to the source electrode of the HEMT in FIG. 6”. (Emphasis added)

Even though Examiner finds that the specification does described two mesas, i.e., mesas 95 and 95a in Fig. 22.  However, it appears that the two mesas 95 and 95a are shown as a cross - sectional view of a diode, not for “the constant current source … comprising a second mesa” as called for in claim 1.  Claim 1 further requires “a second mesas providing another 2D-electron gas”.  However, neither the drawings nor the specification show any structure or description illustrating “a second mesas providing another 2D-electron gas”.  As seen the Fig. 5 for example, only one mesa (95) and only one 2D-electron gas formed in a channel layer (96) are shown and/or disclosed.
Col. 6, lines 14-17 only discloses:
  “The 2D-electron gas can be formed in the channel layer 96 adjacent to the quantum well of high-bandgap layer 98 as a conductive channel”. (Emphasis added)
 The general rule for written description is that the written description must be sufficient to inform a skilled artisan that Applicant was in possession of the claimed invention as a whole at the time the application was filed.  Possession may be shown by a clear depiction of the invention in detailed drawings or in structural chemical formulas which permit a person skilled in the art to clearly recognize that applicant had possession of the claimed invention.  Finally, to comply with the written description requirement, each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure.  As noted above, Examiner finds that an essential component of the invention is additional limitation “a constant current source formed on the buffer layer, comprising a second mesa providing another 2D-electron gas”.  However, Examiner finds that the ‘719 Patent, both the drawings and specification fail to provide a sufficiently detailed drawing or description of this limitation.  

New Matter Rejection of Claims 1-3, and 8-12
Claims 1-3 and 8-12 are rejected under pre-AIA  35 U.S.C. §112(1st ¶) as failing to comply with the written description requirement because they contain new matter.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  In the February 2021 Amendment, claim 1 was amended to include the feature “a constant current source formed on the buffer layer, comprising a second mesa providing another 2D-electron gas”.  However, as discussed above in the drawing objection and the first written description rejection, the 
‘719 Patent as issued and as filed as the ‘053 Application only disclosed one mesa (95) and one 2D-electron gas formed on the channel layer (96).  Examiner does not find any disclosure or support for “a constant current source formed on the buffer layer, comprising a second mesa providing another 2D-electron gas” as now added in claim 1 and thus conclude to claim 1 such feature is new matter herein.

Indefiniteness Rejections of Claims 1-3 and 8-12
Claims 1-3 and 8-12 are rejected under pre-AIA  35 U.S.C. §112(2nd ¶) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claim 1, the “constant current source formed on the buffer layer, comprising a second mesa providing another 2D-electron gas” is misdescriptive of the present invention since such limitation is not seen as recited therein.  In order to avoid any confusion, Applicant is required to particularly point out how this limitation reads on the circuit arrangement of the drawings.  

Claims 2-3 and 8-12 are rendered indefinite by the deficiencies of claim 1.

ALLOWABLE SUBJECT MATTER
While claims 1-12 are rejected under 35 U.S.C. §251 and/or §112, 1st, §112, 2nd as provide above, these claims are nevertheless allowable over the prior arts of record. 
Regarding claim 1: The prior arts fail to specifically teach or suggest:“wherein the rectifying diode comprises a first high electron mobility transistor and a metal strip, wherein the first high electron mobility transistor comprises a gate and a first mesa providing a 2D-electron gas, and the metal strip is in Schottky contact with the first mesa, wherein the gate of the first high electron mobility transistor is electrically connected to the metal strip” in combination with “a constant current source formed on the buffer layer, comprising a second mesa providing another 2D-electron gas, wherein the constant current source is electrically connected to the bridge rectifier and configured to provide a constant current” as now required in claim 1. 
Claims 2-3 and 8-12 contain allowable subject matter at least by virtue of their dependency from independent claim 1.
Regarding claim 4:  The prior arts fail to specifically teach or suggest: the combination of “a rectifier”, “first – second thermistors” and “first – third constant current sources” as called for in claim 4. 
Claims 5-7 contain allowable subject matter at least by virtue of their dependency from independent claim 4.
RESPONSE TO AMENDMENT
As noted above, although the July 2020 Reissue Declaration has been amended to correct the statement of error indicated in the previous Office action is now contain acceptable language.  However, the reissue declaration must include all inventors. For that reason, Applicant is thus required to submit a new reissue declaration that recites a proper error on which to base this reissue application and include all inventors.
The objection of claim 2 for certain informalities has been withdrawn as necessitated by the February 2021 Amendment.  
The rejection of claims 1-3 under 35 U.S.C. § 102(a)(1) as being anticipated by Huang (U.S Patent No. 9,220,135) has been withdrawn as necessitated by the February 2021 Amendment.  
The rejection of claims 1-3 under 35 U.S.C. § 103(a) as being unpatentable over Kitamura (U.S Patent No. 8,653,743) in view of Huang has been withdrawn as necessitated by the February 2021 Amendment.  

RESPONSE TO ARGUMENTS
Applicant’s argument indicated that “A corrected Reissue Declaration as requested by the Examiner would be submitted shortly”.  Since there is no corrected Reissue Declaration filed yet, the rejection based on the defective reissue declaration under 35 U.S.C. §251 remained. 

INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on December 8, 2020 and February 23, 2021 are acknowledged and considered.


PATENT MAINTENANCE FEES
It is reminder that 3.5 years patent maintenance fees is due, a surcharge for the ‘719 Patent will start on August 14, 2021. 

CONCLUSION
Claims 1-12 are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to My Trang Ton whose telephone number is (571) 272-1754.  The Examiner can normally be reached on M-Th, 7:00am – 5:00pm.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on 571-272-6779.  The FAX phone number for the organization where this application or proceeding is assigned is (571) 273-9900.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
	

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:
/MY TRANG TON/         Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                          










Conferees:
/KENNETH WHITTINGTON/         Primary Examiner, Art Unit 3992                                                                                                                                                                                               
	/ANDREW J. FISCHER/         Supervisory Patent Examiner, Art Unit 3992